Sewell, J.:
This action was brought to recover the sum of $147.86 which, it is claimed, the defendant had and received for the use of the plaintiff. It is clear from the evidence in this case that the deposit made by the uncle of the plaintiff with the Rorthfield Building, Loan and Saving Association inured to the benefit of the plaintiff and vested in him the right to demand and receive the same.
The relation between the plaintiff and the association at the time the money was paid to the defendant was that of debtor and creditor (People v. Mechanics & Traders' Savings Inst., 92 N. Y. 7), and while the plaintiff .could have repudiated the payment of the money to the defendant, and recovered the amount thereof from the association, he also had the right to adopt and ratify the act of the association in making the payment, and bring this action for money had and received, and recover it from her. (Fowler v. Bowery Savings Bank, 113 N. Y. 450.)
This case is to be distinguished from one based upon the wrongful disposition of property, as where the money was absolutely the money of the plaintiff left on special deposit, or one where a trustee in breach of his trust disposes of the trust property and the plaintiff seeks to recover the property or the proceeds thereof, for it is not here claimed that the association paid over any trust moneys •or that the payment to the defendant, was wrongful.
The money paid was not, in fact, the properly of the plaintiff it was merely a debt due him from the association, which, having been paid to the defendant, the plaintiff elected not to ignore. ■ He •adopted and . ratified the payment, and brought this action against the defendant upon an implied promise from her to pay the money she had received for the use of the plaintiff.
Subdivision 1 of section 1364 of the charter of the city of Rew *168York (Laws of 1897, chap. 378), iti. terms, confers upon the Municipal Court jurisdiction to entertain “ an action to recover damages upon, or for breach of contract, express or implied, other than a promise to marry, where the sum claimed does , not exceed five hundred dollars.”
The amount of money the defendant had received was fixed and determined; no accounting was necessary in- respect to the money, and it does not appear that either party had an equity which was required to be determined.
It follows, therefore, that the action was properly brought; that the court had jurisdiction of the matter, and it was its duty to have proceeded with the trial.
The judgment of the Municipal Court should be reversed, with costs.
All concurred.
Judgment of the Municipal Court - reversed and new trial ordered, costs to abide the event.